DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a common-mode choke coil comprising: first and second wires intertwined and wound together around the core, wherein: the first wire of the intertwined and wound first and second wires makes contact with the second wire of an adjacent segment of the intertwined and wound first and second wires at at least three points which are evenly spaced in the common-mode choke coil, a first terminal end and a second terminal end of the first wire are on the first end side and the second end side of the core respectively with respect to the predetermined direction, and a first terminal end and a second terminal end of the second wire are on the first end side and the second end side of the core respectively with respect to the predetermined direction.
Claim 6 recites, inter alia, a common-mode choke coil comprising:
and first and second wires intertwined and wound together around the core, wherein: one segment of the intertwined and wound first and second wires and an adjacent segment of the intertwined and wound first and second wires are in contact with each other at at least three points, the at least three points include:  (i)    contact point(s) between the first wire of one segment of the intertwined and wound first and second wires and the second wire of an adjacent segment of the intertwined and wound first and second wires; and (ii) contact point(s) between the second wire of the one segment of the intertwined and wound first and second 
	During a discussion in preparation for pre-appeal conference, it was determined that the claims are not obvious over the cited references.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837